Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about May 2, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute harassment in the first degree and menacing in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. Over a period *480of days, appellant and others engaged in a course of conduct toward the victim that included two incidents of picking her up and throwing her, an incident of surrounding her, pursuing her, and forcibly taking her eyeglasses, and a final incident where appellant threatened the victim with physical harm while shaking an umbrella at her. With respect to the harassment charge, which was predicated on the whole course of conduct, and the menacing charge, which was based on the incident involving the eyeglasses, the evidence establishes that appellant intentionally placed the victim in reasonable fear of, at least, physical injury (see e.g. Matter of Orenzo H., 33 AD3d 492 [2006]). We have considered and rejected appellant’s remaining arguments. Concur—Mazzarelli, J.P., Marlow, Gonzalez, Catterson and Kavanagh, JJ.